Appeal, insofar as taken from the September 19, 1995 Appellate Division order that denied appellant’s motion to vacate the prior order of dismissal and that portion of the October 12, 1994 Appellate Division order that dismissed appellant’s appeal from that portion of Supreme Court’s September 8, 1993 order denying appellant’s motion to replead, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the September 19, 1995 Appellate Division order and the above-specified portion of the October 12, 1994 Appellate Division order do not finally determine the action within the mean*917ing of the Constitution; appeal, insofar as taken from the remaining portion of the October 12, 1994 Appellate Division order dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that part of the October 12, 1994 Appellate Division order does not directly involve a substantial constitutional question.